._:.-..


   ‘,a




          OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                             AUSTIN
                      "It ap@&~ that the San E2r-00s I. 3; D. is
                 part of th0 City of San Ehsc~a orxl is operated by
                 the City under the General law, and the aohools
                 am an x. 5. D. within .a oity.
    i
 ,.;*                ~Vhf3 oiticens of San E&cos have no voted
';)!;            SOhO   t&X, but th6 City SOhOOk  33% @Wittea .To#
 .:.:            of the $2.50 city tax levy by U-L@City C01~1~8slon."
,~..
..,I?
         Be additional.faots submttted by you      a5   6 bLIsis   for   said re-
   f:.   QUtWt&I'886 f'ollo2?S¶
 .~.'
:.;i:
   !.
   $.              The Board of Trust&s of the k'catovcrCommon Sohool"
         DistrlutNo. 3 of Hays County, Taxas buly passed a resolution
  .t     that the County Doal- of Sohool Trustees bo r-eqwstod to annex
         sold \?estoverCommon Sob001 Dtotrlot to the San I&roos Independ~      .
  1      cnt Sohool District for sohool'purposcsonly; tho Trustees      of
         the Snn liinrcos
                        XndopendentSchool DisCAct of ILapsCounty, Texas
  1~     duly passed a resolution oonvey3.q to the County School Wuxteos
         of IinpsCounty, Texas, its villingness to accept the Ye&over
 E       Coma013School Distrzot No. 3 aa a nart of San Harcos  Independent.
         SchoolDlstriot 3.fsmld CoSneg Ward found ft advisable andneo-
 i       eesoryto annex said Westover Common Scholl District to said San         '5
 8~      Marcos fnde~endentSohool Dietriot; thc3County Eohool Trustees
 {       of Hsgs County, Texss,~.n c0nsLdsringvhather or not the'west-
         WWF Common Sahool District Ro. 3 should be annexed   to San~NAraOs .,
         IndependentSchool District under the provisions of hrtlcle 2922~3
 f       of the Revised Civil,Statutes aa a,mendcil,
                                                   found that the Boar%@:,+
 f       Of %?ustses af aald Distrfcts had, by a unanimous vot6, approved           l

         wid annexation,and said County~!?nusteos,. after having deter-
 I       ~hecl that the Wcstover Comon 3ch~ol DLstrfnt nlldthe San E!!~coE
         Xnde,onendent
                     School.Distri.otver% ouoh vaS%dlg formed and wore
,Ronorable&M.on McGee, Page 4




          T?xl.s
               comlusf.on is Psrther suypozted b3 the Iau govem-           .-
lng lndependcnt~schooldistplcts the cor.trolof whioh &as imo~
aS§t.lWdb3 4 CtltgOS?tOWA, AStiC   2768, Vct2ilOD’O iUUlOtXit& Civil
Statutes,vhlch reads as foxlom:
                                                                       ,